IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARK D. FRANKLIN,                      §
                                       §      No. 57, 2016
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      Cr. ID No. 0108020942
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §
                          Submitted: April 27, 2016
                          Decided:   June 1, 2016
                                  ORDER
      This 1st day of June 2016, it appears to the Court that:

      (1)    The appellant’s opening brief was due to be filed on or before April 4,

2016. When the appellant did not file the brief by the April 6 deadline, the Clerk

sent the appellant a brief delinquency notice dated April 5, 2016, advising the

appellant that the brief must be filed within seven days. The appellant did not

respond to the Clerk’s brief delinquency notice and did not file the opening brief.

      (2)    On April 14, 2016, the Clerk issued a notice, by certified mail,

directing the appellant to show cause why the appeal should not be dismissed for

failure to file the opening brief. The notice to show cause directed the appellant to

respond within ten days and advised him that, if he did not respond, dismissal of

the appeal would be deemed to be unopposed.
      (3)   On April 19, 2016, the Court received the certified mail receipt,

indicating that the appellant received the notice to show cause on April 16, 2016.

The appellant’s response to the notice to show cause was due to be filed on or

before April 26, 2016.

      (4)   The appellant did not respond to the notice to show cause and did not

file the opening brief. Under these circumstances, dismissal of the appeal is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                            Justice




                                        2